DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony S. King on 7/6/2022.

The claims have been amended as follows.

(Currently amended) A circuit screening system, comprising:
a target circuit under test, configured to receive a first testing signal in a first period, and a second testing signal in a second period, and the first testing signal is different from the second testing signal; 
a power circuit, coupled to the target circuit under test, configured to provide a supply voltage to the target circuit under test, wherein a voltage level of the supply voltage maintains at a first voltage level in the first period, is pulled up to a second voltage level and back to the first level after the first period, and maintains at the first voltage level in a second period after the first period; and
a clock generating circuit, configured to provide a clock signal to the target circuit under test, wherein the clock signal has different profiles in the first period and the second period to trigger the target circuit under test receive to receive the first testing signal in the first period and the second testing signal in the second period;
wherein the clock signal has a first profile and a second profile in the first period and the second period, respectively, and the first profile and the second profile have a phase difference.
(Canceled)
(Original) The circuit screening system of Claim 
(Original) The circuit screening system of Claim 1, wherein the clock signal provided in the first period includes a plurality of integrated pulses, and the clock signal provided in the second period includes a plurality of half pulses.
(Original) The circuit screening system of Claim 4, wherein a profile of the clock signal provided in the second period excludes a falling edge.
(Original) The circuit screening system of Claim 4, wherein a profile of the clock signal provided in the second period excludes a rising edge.
(Original) The circuit screening system of Claim 1, wherein the power circuit is further configured to pulls up the voltage level of the supply voltage to the second voltage level after the second period.
(Currently amended) A circuit screening system, comprising:
a signal generating circuit, arranged to generate a testing signal;
a target circuit under test, including a plurality of flip-flops in cascade connection and a cluster of logic circuits coupled to the flip-flops, wherein the plurality of flip-flops transfer the testing signal to the cluster of logic circuits;
a power circuit, configured to provide a supply voltage to the target circuit under test, wherein a voltage level of the supply voltage is located in an input range in a first period, in a stress range higher than the input range in a second period after the first period, and located in the input range in a third period after the second period; and
a clock generating circuit, arranged to provide a clock signal having a first profile to the target circuit under test in the first period, and provide the clock signal having a second profile to the target circuit under test in the second period;
wherein the first profile and the second profile are different;
wherein the clock signal has a first profile and a second profile in the first period and the second period, respectively, and the first profile and the second profile have a phase difference.
(Original) The circuit screening system of Claim 8, wherein the clock signal having the first profile includes a plurality of integrated pulses to trigger the plurality of flip-flops to receive the testing signal as a first testing signal in the first period, and the clock signal having the second profile to trigger the plurality of flip-flops to receive the testing signal as a second testing signal in the second period.
(Original) The circuit screening system of Claim 9, wherein the clock signal having the second profile triggers the plurality of flip-flops to shift the first testing signal at least one bit to obtain the second testing signal.
(Original) The circuit screening system of Claim 9, wherein the second testing signal and the second testing signal are complementary.
(Original) The circuit screening system of Claim 9, wherein the testing signal provided by the signal generating circuit in the first period is different from the testing signal provided by the signal generating circuit in the second period.
(Original) The circuit screening system of Claim 8, wherein the voltage level of the supply voltage is further located in the stress range in a fourth period after the third period, and located in an off range lower than the input range in a fifth period after the fourth period.
(Original) The circuit screening system of Claim 13, wherein the voltage level of the supply voltage is further located in the stress range in a sixth period after the fifth period.
(Original) The circuit screening system of Claim 13, wherein the voltage level located in the off range smaller than a threshold voltage of a transistor of the target circuit under test.
(Currently amended) A circuit screening method, comprising:
operating in a first input stage, in which a first testing signal is inputted into a target circuit under test, a supply voltage, whose voltage level locates in an input range, is provided to the target circuit under test, and a clock signal having a first profile is provided to the target circuit under test;
operating in a first stress stage after the first input stage, in which the voltage level of the supply voltage locates in a stress range higher than the input range;
operating in a second input stage after the first stress stage, in which a second testing signal different from the first testing signal is inputted into the test target circuit under test, and the supply voltage, whose voltage level relocates in the input range from the stress range, is provided to the test target circuit under test, and a clock signal having a second profile different from the first profile is provided to the target circuit under test;
wherein the first profile and the second profile have a phase difference.
(Original) The circuit screening method of Claim 16, operating in the second input stage after the first stress stage further comprising:
generating the clock signal having the second profile by inversing the clock signal having the first profile; and
inputting the second signal having the second profile to the target circuit under test.
(Original) The circuit screening method of Claim 16, operating in the second input stage after the first stress stage further comprising:
generating the clock signal having the second profile by generating a logic high value, pulling down the logic high value to a logic low value, and stopping generating the clock signal; and
inputting the second signal having the second profile to the target circuit under test.
(Original) The circuit screening method of Claim 16, operating in the second input stage after the first stress stage further comprising:
generating the clock signal having the second profile by generating a logic low value, rising the logic low value to a logic high value, stopping generating the clock signal; and
inputting the second signal having the second profile to the target circuit under test.
(Original) The circuit screening method of Claim 16, further comprising:
operating in an off stage after the second input stage, in which the supply voltage, whose voltage level locates in an off range lower than the input range, is provided to the test target circuit under test.

Information Disclosure Statement

The information disclosure statement filed 12/7/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign patent document listed has not been provided, nor has a translation of that document been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement filed 9/7/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information stricken through has not been considered.  Specifically, the English translation of TW 1705260 B is so small as to be illegible, there is no English translation provided for the German office action provided, and the IDS lists the same document twice instead of listing TW 1705260 B as submitted.

Allowable Subject Matter

As a result of the amendment above, claims 1 and 3-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2013/0200931 to Kono, which discloses a circuit device having a test circuit with a test pattern generator and plural phase controllers, but lacking wherein the clock signal has a first profile and a second profile in the first period and the second period, respectively, and the first profile and the second profile have a phase difference,
	United States Patent App. Pub. No. 2012/0092038 to Fujimoto, which discloses an inspection device and method having a power-on-reset circuit, but lacking wherein the clock signal has a first profile and a second profile in the first period and the second period, respectively, and the first profile and the second profile have a phase difference,
	United States Patent App. Pub. No. 2011/0140938 to Kuramochi et al., which discloses a signal generating apparatus and test apparatus having measurement and timing correction, but lacking wherein the clock signal has a first profile and a second profile in the first period and the second period, respectively, and the first profile and the second profile have a phase difference, and
	United States Patent App. Pub. No. 2005/0040858 to Naffzgier, which discloses a method and system to temporarily modify an output waveform having a generator that can provide different waveform characteristics, but lacking wherein the clock signal has a first profile and a second profile in the first period and the second period, respectively, and the first profile and the second profile have a phase difference.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claims 1 & 8, "A circuit screening system, comprising . . . wherein the clock signal has a first profile and a second profile in the first period and the second period, respectively, and the first profile and the second profile have a phase difference," and
	in claim 16, "A circuit screening method, comprising . . . operating in a second input stage after the first stress stage, in which a second testing signal different from the first testing signal is inputted into the test target circuit under test, and the supply voltage, whose voltage level relocates in the input range from the stress range, is provided to the test target circuit under test, and a clock signal having a second profile different from the first profile is provided to the target circuit under test; wherein the first profile and the second profile have a phase difference,"
	in combination with all other limitations.

Claims 3-7, 9-15, and 17-20 are allowed as being dependent on claims 1, 8, and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
7/8/2022